Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over "Kinect Hadouken" (video, hereafter Woods, cited in parent case 15/188773 in the IDS of 6/21/2016) with “How Motion Detection Works in Xbox Kinect” (hereafter Carmody, cited in parent case 15/188773 in IDS of 6/21/2016) used to show inherent features of the Kinect device and in view of Izaldi et al (2012/0194650). 
one or more cameras, the one or more cameras being configured to detect visible light and invisible light from a field of view, and to create one or more visible light images and invisible light images the field of view (Woods note devices shown from beginning of video until 00:30 including a projector and a Kinect, note Carmody ‘Camera’ section note Figure 1, , Kinect includes an infra-red time of flight camera, further note Woods from 00:38-01:16 showing visible light images captured by Kinect sensor)  
one or more projectors, the one or more projectors being configured to project invisible light into the field of view; and (Carmody ‘Camera’ section note time of flight camera projects infra-red light into the field of view); and
one or more processors (Carmody ‘Middleware’ section note Kinect on-board processor, also note external processor used in conjunction with Kinect (Carmody Xbox processor) which controls displayed images) configured to:
control the one or more projectors to project invisible light patterns into the field of view (Carmody ‘Camera’ section note time of flight camera projects infra-red light into the field of view);
analyze the invisible light images detected by the cameras in order to generate depth data indicative of the depth of at least one item in the field of view (Carmody ‘Camera’ section note depth image, also note Woods 00:38-01:16 noting that depth information is determined for image points); and
combine the visible light images and the depth data to create three-dimensional data of the field of view (Woods 00:38-01:16 note 3D view showing combine visible light images and depth data images).
It is noted that Woods does not disclose details of dynamically adjusting invisible light patterns. However, Izaldi discloses a device including plural cameras operating in conjunction with plural projectors that project invisible light (Fig. 1 and pars 19-1 note cameras 103 and IR sources 106). Izaldi further discloses that the one or more invisible patterns are dynamically adjusted so as to increase the resolution of the depth data in at least one portion of the field of view (Izaldi generally note Fig. 3 and pars 22-26 note cycling light sources and or cameras to improve depth measurement, particularly note par. 26 the frequency at which the pattern is projected may be dynamically adjusted in order to increase the temporal resolution of the depth measurement in areas with high activity).
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating plural light projectors and cameras operating at dynamically adjusted frequencies of Izaldi in the invention of Woods in order to gain the expected advantages of capturing plural fields of view without interference and having increased sampling rate in areas of activity as suggested by Izaldi (Izalid pars. 5 and 26). 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods with Carmody in view of Izaldi as applied to claim 20 above, and further in view of Im (2012/0235903).
	In regard to claim 21 Izaldi teaches dynamically adjusting the frequency of the light patterns for increased temporal resolution of depth based on whether an imaged area has little motion, and hence the pattern is projected at a lower frequency, or has high activity and hence the pattern is projected at a higher frequency. It is noted that Izaldi does not describe details regarding the determination of an active area. However, Im discloses detecting gestures, or activity, of a user by detecting a rate of change of depth data that exceeds a threshold (Im Figs 6-8 and pars. 118-137 note par. 120 detecting a change in depth between frames that exceeds a threshold, also note pars 131-136 determining a gesture based the change area). 
	It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage of utilizing the thresholded rate of change of depth data based gesture detection of Im as an indication of activity in Izaldi in order to gain the expected advantage of increased temporal resolution for gesture detection as suggested by Izaldi (Izaldi par. 28 note desire to provide increased sampling frequency for gesture detection). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120194650 A1	BUTLER D A et al.
US 20120194644 A1	Newcombe; Richard et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423